Simonton, J.
The defendant was on trial for knowingly and willfully obstructing or retarding the passage of the mail. The évidence for the prosecution was to this effect: The postmaster at Monticello, S. C., who is also railroad and express agent at that point, had carried the mailbag to the station to meet a train. He was about 10 minutes ahead of train time. He placed the mail-bag on a truck, and went about 100 feet down the track, to see some bricks unloading from a car. On his return towards the bag he met the defendant, the owner of the bricks, who began, quarreling with him about the manner of unloading them. During the quarrel defendant struck the postmaster. By-standers interfered, and they were separated. The train coming up shortly afterwards, the mail was duly and safely delivered. The defendant, having taken the stand, told his side'of the quarrel. Being asked by the district attorney if he did not see the mail-bag, and did he not know that the postmaster was there on .his official business, and that he was obstructed in it, he answered that he did not know or think anything of the mail. The jury *593were instructed that in order to convict the defendant they must believe from the testimony that he knew that his acts on that occasion would have that effect, and that he performed them with the intention that such would be their operation. U. S. v. Kirby, 7 Wall. 486. The jury found defendant not guilty.